Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite “determining a density of the fuel based only on the sensed speed of sound during operation of the engine”.  Applicant points to figures 3 and 4 as support for this amendment; however, paragraphs 40-42 describe the operations performed in figures 3 and 4, which describes the density can be determined by the speed of sound and the bulk modulus K, which can be calculated using the change in pressure, change in volume and present volume of the fuel.  Therefore, the original disclosures does not 
Claims dependent thereon inherit the deficiency of the base claim.
Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “determining a density of the fuel based only on the sensed speed of sound during operation of the engine” is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands', 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the 
Here, (B) the nature of the invention relates to determining the density using the speed of sound in fuel.  The relationship between the speed of sound and density is complicated by the temperature and composition of the fuel. (C) the state of the prior art does not disclose determining the density of fuel based on the sensed speed of sound.  (F) the inventor gives no explanation or direction as to how the density can be determined solely using the speed of sound.  (G) No working examples exist satisfying the claim limitation.  Therefore, (H) the quantity of experimentation based on the content of the disclosure would be undue because the specification fails to provide an adequate disclosure of how one of ordinary skill in the art can make the invention to perform the desired function.  Since no working examples exist and the Applicant has not provided an explanation of the claimed subject, the Examiner finds claims 1 and 11 require undue experimentation.
Therefore, claims 1 and 11 are not enabled.  Accordingly, claims dependent thereon are also not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rhoden (US 2011/0247315).
Regarding claim 3, Rhoden discloses a method of adjusting a flow rate of fuel (flow  through 37) to an engine (34) during operation of the engine (paragraph 5), the method comprising: 

sensing a fuel property during operation of the engine, wherein the fuel property comprises at least one of composition of the fuel, fuel pressure, and a fuel temperature (paragraphs 18 describes sensor 28 sensing the blend of fuels, i.e. composition of the fuel),
determining a density of the fuel based only on the sensed speed of sound and the fuel property during operation of the engine (See 112 section above.  For purposes of examination this limitation is assumed to mean an open ended and can include further components to the fuel property.  Paragraph 20 describes using speed of sound sensing and the composition of the fuel sensed by 28 to determine density); and 
adjusting the flow rate of the fuel being delivered to the engine during operation of the engine based on the determined density (paragraph 24 describes the FADEC opening or closing the fuel valve based on the determined density).  
Regarding claim 13, Rhoden discloses a method of delivering  fuel (flow  through 37) to an engine (34) during operation of the engine (paragraph 5), the method comprising: 
receiving an input indicative of an energy output required during the operation of the engine (paragraph 24 describes the FADEC requiring an energy output to maintain baseline engine performance); 
sensing the speed of sound in the fuel being delivered to the engine during operation of the engine (paragraph 20 describes measuring the speed of sound of the fuel and paragraph 17 describes the real time measurements, i.e. during operation of the engine); 

determining a density of the fuel based only on the sensed speed of sound during operation of the engine and the fuel property (See 112 section above.  For purposes of examination this limitation is assumed to mean an open ended and can include further components to the fuel property.  Paragraph 20 describes using speed of sound sensing and the composition of the fuel sensed by 28 to determine density); and 
delivering fuel to the engine during operation of the engine based on the energy output required and the determined density of the fuel (paragraph 24 describes the FADEC opening or closing the fuel valve based on the determined density and the energy output to maintain baseline engine performance).  
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, Applicant argues the prior art does not teach “determining a density of the fuel based only on the sensed speed of sound during operation of the engine”.  As described above, this is absent from the original disclosure.   Applicant points to figures 3 and 4; however, they merely state “Determine density” after “Sense speed of sound” in figure 3 and after “Sense speed of sound” and “Determine fuel property” in figure 4.  There is no indication from the figures that only the sensed speed of sound is used in figure 3 and paragraphs 40-42 of the original specification directly contradict this.  Examiner could not find any way to enable this limitation, and therefore could not find any art that teaches the unenabled feature.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741